Title: To John Adams from François Adriaan Van der Kemp, 20 March 1815
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Olden barneveld 20 March 1815


Permit me, to congratulate you and your Lady, with the appointment of his Exc: John Quincy Adams to the Embassÿ at the Court of St James. He has now reached the Summit of his Diplomatic career—and will—I ardently hope—ere long bless his country with a treaty of amity and commerce. The Allmighty prolong your days, till you may See Him pressed once more at His Mothers bosom! Now I you may hear of Him everÿ month—and I shall not be Surprised—to hear—that He request his Parents—to favour Him with the grant of a visit of his dear Sons during his residence at that court.
I am with high and unabated respect / Dear & respected Sir! / your affectionate and obliged / frend!


Fr. Adr. van der kemp.




